 In the Matter Of JOHNDAY JACKSON.THECARRINGTON PUBLISHINGCOMPANY, THE CARRINGTON COMPANYandNE\vHAS EN NEWSPAPERGUILD, AFFIi,I 1TEDWI'iIIAMERICAN NEwSrSPCAGUILDCase No C-1918 -Pec?dedJuly 1 3,194f2Jurisdiction.new spapet pnbl ish i ng industt NUnfairLabor PracticesIntetfeieme Resfiuntt oold Coetumiwatai ng eoalo%ee, against engaging inunion actii itl , i efucnng to pet twit non-eniplovees to appeal oil behalt ofunion , questuiwing eniplolees concetntng membet,hip ni union accusing unionand membeis of illegal actti ityD,scrtniniat,onchaiges of, disnnssed as to allegation that emplo^ei iefu-ed tomake pay lane peunaneit bec.nise of union nnenibei Jiip , sustained a, tocharge that ennplmen depitied of newspapet l -lute because of union meni-heishtp and actiltty and dischaigod because of such activty and because shegate testimony raider the ActRemedial Orderstennstatenront and hack pan otdeied Iestoiatton of p1i'ilegeof having signed tea to t e scot nes and book i e'. news in new spapet in mannerand to extent which would obtain absent untati labor practices, scope oideiissued against all i espondents who me totted to he emploN el s w ithui the nte.m-ing of the Act, aftumalive cider with ie,pect to discharged et iploie0 dnectedsolely to the iespondetit who emploj ed such pet sonMr Chizstopher IV Hoey,for the BoardMr Elisha Hanson,ofWashington. D C , andMrAi nonDThomas,of New Haven, Conn , for the iesponclentIMr Nelson Harris,of New Haven, Conn , andMr Abi ahanr J Isser-m an,of Newark, N J, for the GuildMiss Marcia Hertzmaik,of counsel to the BoardDECISIONANDORDERSTATEMENT OF THE CASEUpon c11ai ges and amended charges dilly filed by New Haven N ens s-paper Guild, herein called the Guild, affiliated with Ameiican News-paper Guild, the National Labor Relations Board, hereincalled theBoard, by the Regional Dnectot for the Second Region (New loikCity), issued its complaint dated Match 24, 1941, against John DavJackson, The Cat i tngton Publishing Coii-ipany, and The Carrington42NLRB,No83356 JOHN DAY JACKSON'357`Conipanv,'betem collectively called the respondents, alleging that the-respondent .John Day Jackson had engaged tin and was engaging Inunfair labor practices affecting commerce vv ithm the meaning of Sec-tion 8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat 449, herein :galled the Act, and that the re-spondents The Carrington Publishing Company and The CarringtonCompany had engaged in and w eie engaging nn unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and Section2 (6) and (7) of the ActCopies of the complaint, accompanied by'notice of hearing, were duly served upon the respondents and theGuildWith respect to the unf.un labor pi actnces, the complaint alleged in.substance that from about March 15, 1940. the iespondents urged, per-suaded, and warned then employees to jefnam from aiding, becoming,on iemaning members of the Guild, expressed hostility toward theGuild, and threatened their employees witli dmschaige or other ie-prrsals if they aided the Guild or its membeisThe complaint fur-thei alleged that the respondent Jackson disctinunated in respect tothe terms and conditions of employment of Gladys Al Solomon byeducing her pay on of ,about Apiil 1, 1940, and by depriving her ofthe pnrvilege of having signed aiticles in the Sunday edition of theNew Haven Registei, said discrnnuiations being because of her Guildaffiliation, and that the iespondent Jackson has since refused andrefuses to iennstate Solomon to hei formes salary and piivilegesOn Apt rl 15, 1941, the iespondents filed ur answer denying the ma-teiial allegations of the complaint, denying the jurisdiction of theBoard, and setting forth ceitam afflimative defensesAt the sametime the respondents filed a motion to dmsnuss the complaint upon theground,inter aha,that they are not engaged in commerce, within themeaning of the ActPit siiant to notice, a heating was held on May 5, 6, 13, and 14, 1941,at New Haven, Connecticut, before Samuel H Jaffee, the Trial Ex-amnner duly designated by the Chief Taal ExaminerThe Board,the respondents, and the Guild were represented by counsel and par-ticipated in the heatingFull opportunity to be head, to examineand cross-examine witnesses, and to introduce evidence hearing uponthe issues was afforded all partiesAt the beginning of the hear mg, the Ti man Examiner denied thepending motion of the respondents to dismiss the complaint and amotion by counsel for the Board to strike designated portions of therespondents' answerDuring the hearing the respondents, on twooccasions, moved to dismiss the complaint on the ground that they hadbeen denied due process because of certain statements published inperiodicals in New Haven, Connecticut, prior to and following the 358DECISIONSOF NATIONALLABOR RELATIONS BOARDissuanceof the complaint in this case.The Trial Examiner denied themotions.At various times during the hearing, counsel for the re-spondents moved 'to dismiss; the motions were deniedexcept as to amotion by The Carrington Company, ruling on which was reserved.At the conclusion of the hearing, the Boaid's motion to conform thepleadings to the proof was allowed without objection.During thecourse ofthe hearing the Trial Examiner made various rulings on othermotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that no prej-udicial errors were committed.The rulings are hereby affirmed.Therespondents filed a brief with the Trial Examiner following the hearing.On June 21, 1941, the Trial Examiner issued his Intermediate Re-port, copies of which were duly served upon the parties, finding thatthe respondent Jackson had engaged in unfair labor practices withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) ofthe Act and that the respondents The Carrington Publishing Companyand The Carrington Company had engaged in unfan labor practiceswithin the meaning of Section 8 (1) and Section 2 (6) and (7) ofthe Act.He denied all pending motions of the respondents to dismissthe complaintThe Trial Examiner's rulings are hereby affirmed.The respondents thereafter filed exceptions to the Intermediate Reportand a brief in support of the exceptions.They also requested oralargument before the Board.Pursuant to notice, a hearing for the purpose of oral argument washeld before the Board on August 14, 1941, in Washington, D C. Therespondents and the Guild appeared by counsel and participated in theargument.The Board has considered the exceptions of the respond-ents and insofar as the exceptions are inconsistent with the findings,conclusions, and order set forth below, finds no merit in themOn August 6, 1941, the Guild filed a further charge whichwas desig-nated as Case No II-C-3917. On September 16, 1941, the Boardordered that Case No. II-0-3917 be consolidated with and made apart of the prior case, No. C-1918, that the recoid in Case No. C-1918be reopened, that a further hearing be held, and that the RegionalDirector be authorized to issue a supplemental complaint in the pro-ceedingUpon an amended charge by the Guild, filed on October 9,1941, the Board issued a supplemental complaint, dated the sameday, alleging that the respondent Jackson had engagedin and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (3), and (4) and Section 2 (6) and (7)of the Act.Copies of the supplemental complaint and notice of hear-ing wereduly served upon all parties.Concerning the unfair laborpractices, the supplemental complaint alleged in substance that therespondent Jackson discharged Gladys Solomon on August 2, 1941, IJOHNDAY JACKSON359because she joined or assisted the Guild and because she gave testi-mony at the Board hearing in May 1941. The respondents thereafterfiled an answer to the supplemental complaint, denying the commis-sion of the -unfair labor practices therein allegedPursuant to notice, a hearing was held on October 22'and 23, 1941, -at New Haven, Connecticut, before Martin Raphael, the Trial Exam-iner duly designated by the Chief Trial Examiner.The Board-, therespondents, and the Guild were represented by counsel and partici-41pated in the hearingFull opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon theissues was afforded all partiesAt the conclusion of the Board's casethe respondents moved to dismiss the supplemental complaint forfailure of proof and also moved that it be dismissed as to The Carring-ton Publishing Company and The Carrington Company. The TrialExaminer reserved ruling on these motions.The motions were re-newed at the conclusion of the, hearing and the Trial Examiner re--served ruling thereon.The motions are hereby denied.'The TrialExaminer granted a motion by counsel for the Board to conform thepleadings to the proof.During the course of the hearing the TrialExaminer made various rulings on other motions and on objections-to the admission of evidenceThe Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitteedThe rulings are hereby affirmed.On November 7, 1941, the Board issued an order directing that noIntermediate Report be issued in the further hearing, and, acting pur-suant to Article II, Section 37 (c), of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered the issuanceof proposed findings of fact, proposed conclusions of law, and pro-posed order, and that, pursuant to Article II, Section 37, of saidRules and Regulations, the parties would have the right to file excep-tions and briefs within 30 days and to request oral argument within20 days from the date of said proposed findings, conclusions, andorder.The respondents and the Guild thereafter filed briefs,' onNovember 13 and 24 respectively, which the Board has considered.On March 27, 1942, the Board issued Proposed Findings of Fact,Proposed Conclusions of Law, and Proposed Order, copies of whichwere duly served upon all parties.Exceptions thereto were filed bythe respondents on April 25, 1942, and by the Guild on April 27, 1942.The respondents also filed a brief in support of their exceptions andrequested permission to argue orally before the Board.1 In connection with the motion to dismiss as to The Carrington Publishing Company andThe Carrington Company, it should be noted that the supplemental complaintallegesviolations of the Act by the respondent John Day Jackson only and is issued against himaloneOur order with respect to the allegations in the supplemental complaintwill runagainst John Day Jackson only 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice, a heating for the purpose of oral argument washeld before the Board on May 5, 1942, in Washington, D CThe ie-spondents and the Guild appeared by counsel and participated in theargumentThe Board has considered the exceptions to the Pro-posed Finding of'Fact, Proposed Conclusions of Law, and ProposedOrder and insofar as they are inconsistent with the findings,conclusions, and order set forth below, finds no merit in themUpon the entii e record in the case, the Board mikes the followingFINDINGS or FACTITHEBUSINESS OF TIIE ItESI'O\DEN'TSJohn Day Jackson is the owner and publisher of a duly newspaperin New Haven, Connecticut. known as the New Haven RegisterTheCarrington Publishing Company is a Connecticut coipotatiou whichownsand publishes at New Haven a daily newspaper known as theNew Haven Joui real-Coulter ,it isa subsidiar' of The Cait ulgtoliCompany, also a Connecticut corporation 'Both corporations havetheir principal offices and places of business in New Haven in a build-ing owned by JacksonOf the 2,100 shares of preferred stock of The Carrington Publish-ing Company, The Gurington Company owns 1,989 shares, of the2,675 shares of common, it owns 2,665sharesOf the 40 shalesof preferred stock of The Caiiington Company, 1 stockholder owus28 shares and the remainder is distributed among 4 other persons,of the 2,665 shares of common (which is votulg stock) Jacksonowns 1,865 shales, and his wife owns the iemainclelThus, Jackson,who owns, controls, and publishes the Register, is the owner of a largemajority of the stock of another corporation owning and publishingthe Journal-CourierJackson thus controls both the Register andthe Jouunal-CourierThe evidence clearly indicates, and we findthat this contl of i5 an active one, extending,inter' alia,to the laborpolicy of both newspapeis-The Register is published each weekday evening and Sunday morn-ingThe Journal-Conn icr is a moi ung newspaper pubhshel everyclay except SundayThey are the only daily newspapers published2The complaint alleged and the iespondenl5'answei admitted that The CaiiintoninbliahuigLomnpiiiiswholly owned ind controlled by The Carimgton Compin' , asindicatedbelow,howesei,a small peicentage of the ahaies aie not ownedby theholdingcompanl3U AL RICN11bllianiRandolphItem t,et at ,102F (2d) 638 (C C A 9)enf g 1smodMatte)of 11ill ant Randolph Hearst,et (R,andAmericanlcu,spaye)G'addSeattleChapte,,2 N I B B 330 ,The Pies Co, IncandThe Gannett Company N N L R B ,118 F(2d) 937 (App D C ),enfgAfatter of ThePressGo, Inc and The Gannett Com-panyand iiCityNewspaper Guild of Albano, Tioy and Schenectady, N<W Ymk,11L It 11 610 JOHN DAY JACKSON361in New HavenDuring the year ending September 30, 1940, the aver-age daily circulation of the Registei was 69,619 copies, of which theout-of-State distribution was 232Foi the same peiiod the Journal-Couriei had an average daily cnculation of 23,124 copies, of which120 weie distributed outside the StateDuring the calendar yeas1940 the Register purchased $300,000 woi th ofnewsprnit and the Jour-n al-Courier $55,000 woi th, all fi om outside ConnecticutOther sup-plies shipped from outside Connecticut were $7,000 worth of ink tothe Register and $1,000 worth to the Journal-Courier, type metal val-ved at $2,000 to the Register° and at $1,000 to the Journal-Courier,pinnting-press pacts valued at $1,300 to the Register and at $400 tothe Journal-Couirei, and $135 worth of steieotype-machine pacts tothe Journal-CotuieiBoth the Register and the Journal-Courier are members of the Asso-ciated PiessUndei the chaitei and bylaws of the Associated Piess,itsmembers axe under obligation pi omptly to furnish it all the newsof then iespective districtsBoth the Registei and the Journal-Coniner submit mateiial to it in compliance with said obligationThemain Connecticut office of the Associated Piess, known as the StateBureau, is in the Register building, it also has a night room in theJournal-Courier building In these two places it maintains telegraphpunting machines "tied in" to its Boston cncuit, from which the ma-chines ieceive an average of 150,000 words every 24 hoursOn mi-poitaut stoiies, Registei and Jotnnal-Courier employees take the mate-rial fiom these machines as it comes in, on other stoiies AssociatedPiess messages are sent to the Register and Journal-Courier tele-graph desksOn Connecticut items, the Associated Piess does not re-qun e that the Registei of Jouinal-Couuei wait for the stoiies to comefrom the machines, but supplies these papers with carbon copies ofeach storyAs to out-going mateiial on Connecticut items, the Asso-ciated Pies,, either covets the stories itself, or rewrites copy obtainedfrom the Register of Journal-CourierWhen a story has nationalinterest, the Associated Press requests and ieceives a carbon copy ofthe story From the Register or Jopmnal-Courier as it is turned inTheevidence discloses that more than half of the non-advei tising matterappearing in the Register and Journal-Couriei, consisting of out-of-State news featui es, comics, and other syndicated material, conies fromoutside the State of Connecticut,Both papem s have the same national advertising representative,located in New York CityAll contracts fom advertising are, however,made in ConnecticutDuring the year 1940 national advei tising con-stituted 15 1 percent of the total advertising mattem in the Registerand 11 9 percent of that in the Journal-Courier 362DECISIONSOF NATIONALLABOR RELATIONS BOARDIITHELABOR ORGANIZATION INVOLVEDNew Haven Newspaper Guild, a chapter of the American NewspaperGuild, affiliated with the Congress of Industrial Organizations, is alabor organization admitting to membership employees of the Registerand the Journal-Courier.III.THE UNFAIR LABOR PRACTICESA Interference, restraint, and coercionEarly in March 1940, several employees of the Register and of theJournal-Courier, particularly George D. Bronson and Richard W.Owen, advertising solicitors for the Journal-Courier, became interestedin forming a local chapter of the American Newspaper Guild. Bron-son andOwen signed up a number of employees and, about the endof March, a meeting was held which was attended by employees ofboth newspapersOne of the persons who attended was Raymond C.Kilduff, a copy desk man at thL Register.A day or two later, on April 1, according to Kilduff's uncontra-dicted testimony which we credit, as did the Trial Examiner, ManagingEditor Roger Connolly, of the Register, told Kilduff that he under-stood that Kilduff was organizing the Guild in the plant, that he didnot think Kilduff should do it, that the Guild would only bring troubleand "broken heads," and that he was sorry to hear about it.Kilduffreplied that he had not been organizing the Guild, that he had attendedthe meeting and had been invited to join, that he had an applicationcard in his pocket, and that if Connolly wanted to join he could alsosign up.Connolly replied that he wanted to discourage the Guildmovement as much as possible.On April 3 or 4, a meeting of the Guild was held at which Kilduffwas elected temporary president, and Owen temporary secretary.These two, Bronson, and John Innes, another employee, constitutedthe Guild's bargaining committee.On Apri1,29, the Guild sent aletterto John Day Jackson requesting a conference "for the purposeof acquainting [him] with the formation of the local Guildorgani-zation."About 9:30a.m. onMay 2, Bronson and Owen, on behalf of theGuild, went to see Jackson to ask for a conference to discuss allegedinterference, restraint, and coercion by the respondents.No answerhad yet been sent by Jackson to the Guild's letter of April 29. Jack-son told them that he was witting a letter granting an interview tothe Guild committee, and told Bronson that he (Jackson) would seeBronson at the offices of the Journal-Courier later that morning.Thesame day,Jackson wrote to the Guild that he would meet its commit- JOHN DAY JACKSON363tee onMay 6.About 11a in, on May 2, Jackson, Journal-Cour-ierAdvertising Manager Michael H Wren, and Bronson met at theJournal-Courier office.Jackson told Bronson, according to the lat-ter's uncontradicted testimony, that his work was suffering from his"outside activities," and that unless his production improved he wouldhave to terminate his connection with the Journal-CourierJacksonthen told Wren to give Bronson a "serious warning," and to instructBronson "to cease his outside activities because his production is fall-ing down and if he wishes to maintain his connection with the Journal-Courier he must cease his outside activities "We interpret Jackson'sstatement to mean that Bronson would have to cease his Guild activi-ties or he would lose his job.In accordance with Jackson's letter of May 2, a conference was heldon May 6 at the offices of the Register. In addition to Innes, Kilduff,Owen, and Bronson, two non-employees, an official of the Labor Non-Partisan League and the secretary of the New Haven C I 0 Council,also attended on behalf of the Guild. Jackson immediately told thecommittee that he would not allow these two to remain since theywere not his employees, and that he had not invited them to attend.He stated that they had no right to be there.After some discussion,it was agreed that the two should leave, and they did soThereafter,mostof the meeting was taken up by Jackson in complaining of thework of Owen and Kilduff and of certain conduct of Owen and Bron-son.To Owen, Jackson stated in substance that if his salary hadbeen paid on a commission basis Owen would have earned considerablyless than the salary paid himAccording to the undenied testimonyof Bronson, which the Trial Examiner credited, as do we, Jackson"made some further iemarks to Mr Owen about disturbing the staffsof the newspapeis . . " Jackson told Kilduff that he had savedKilduff's job for lum by interceding with Connolly in his behalfdespite Kilduff's numerous mistakes in the past. Jackson also criti-cized Owen and Bionson, saying that they had "gone beyond thepale" in their approach to him on May 2; that they should havewritten him a letter.4During the conversation Innes asked Jacksonto order his department heads to cease interfering with and question-ing Guild members concerning Guild activity. Jackson denied thatthere had been any such conduct. Innes then asked that notices beposted warning against any such interferenceJackson made noreply to this request, nor to Innes' questionas towhether the em-ployees had a right to join the Guild.+In a letter dated September 12, 1040, requestinga conferencefor collectivebargaining,the Guild stated, "The Guildwishes alsoto express the hope thatsince its'early days inApril-when unfamiliarity with praciicesand proceduresresulted in some minorbreachesof negotiatoiy etiquette-its activities have sewed to you, as to it, sincere anddignified " .3C4DECISIONS OF NATIONAL LABOR RELA1IONS BOARDAbout the middle of September. while one Alphonse Migliaro wasbeing hued as a ieportei, Alfred J Sloane, managing editor of theJournal-Couiiet, asked hum, according to Migliato's uncontradictedtestimony, if he was a member of any otgatnzation "which would in-terfeie with [his] work on the paper "Mighato assured him thatliewas notSloane then added that Miglrato would be approached"by ceitain people to join an organization." and that lie should "watchout for certain elements on the paper and in the city " Sloane saidthat lie was talking to Mighaio "as a father would talk to his son," andthat he was tiving to tell hum these things "as candidly as possibleMigiiaro indicated that he fully under stood what Sloane meantA efind, as did the Trial Examiner, that Sloane i efei red to the Guild anditsmembers, and that Migliaio so understood himOn September 26, Kilduff was called into John Day Jackson's officewhere, after ieprrmandmrg Kilduff for making too many errors inhis work and stating that Kilduff- had too many outside activities,Jackson accused him of "illegal acts" in and outside the officeWhenKilduff asked what these acts were, Jackson replied that Kilduff knew,and in that connection mqu fed whether Kilduff had not had a con-ference with the printers, and said that he believed the Guild hadmade an agreement with the printers concerning the crossing of apicket line in case the Guild called a strikeKilduff denied the ex1st-ence of such an agi BementOn October 3 a Guild committee, consisting entnely of persons whowere not employees of the respondents, met with Jackson pursuant toa request made by the Guild for a baigainmrg conferenceJacksonimmediately announced that lie had expected to have his own em-ployees present at the meeting rather than "outsclets 'There wasthen some discussion touter mug alleged interference with Guild activi-ties,which Jackson denied had occurredThe above recital discloses that the respondents have engaged in apersistent campaign to frustrate self-organization among then em-ployeesAt the outset of organizational activity, early in April 1940,Managing Editor Connolly advised Kilduff not to organize the Guild,warned him that the Guild would cause trouble, and stated that it washis purpose to disconiagge the Guild inovement as much as possibleOn May 2. a few how s a ftet Bronson and Owen had requested a con-Icience on behalf of the Guild; John Day Jackson undertook to i epii-mand Bronson for engaging in ' outside activities" to the alleged detri-ment of his work and instructed Bionson's immediate supeiioiAdvertising Manager Wien, to give Bronson a "sec rows warning" tothe effect that unless he ceased his Guild activities he would lose his jobhour days later, on the occasion of the first meeting between JohnDay Jackson and a Guild Committee. Jackson i e f used to permit twoi JOHN DAY JACKSON -365non-ennplo3 ees. who w ere appeal ing on behalf of the Guild, to remainAfter these "outsiders" left the meeting, Jackson consumed most ofthe remainder of the conference in complannng of the work and con-duct of three of the four remaining Guild representatives, all of whomwere employees of the i espondentsJackson plainly intimated thatOwen and Kilduff were in danger of losing their jobs and farther ax-pi essed resentment towwar d Ow en and Bi oiison because they had per son-ally asked him for a conference on May 2 In September, Sloane, man-ging editor of the Journal-Courier, questioned Migharo, a new em-ployee, with respect to Guild membership and, referring to the Guildand its members, w ainecl him to "watch out for certain ele nients on thepaper and in the city " Later in Septenibei John Day Jackson accusedKilduff of engaging in "illegal acts," and sought to leaiii whether theGuild had enlisted the cooperation of the respondents' printers in theevent the Guild called a stn ikeWhen the Guild in October attemptedto initiate negotiations with Jackson, the latter again objected to thepresence of the Guild's repiesentatrves, on the ground that they werenot employeesThe respondents, in effect, contend that the reprimands given Bron-son,_Owen and Kilduff were no moia than legitimate criticism war-ranted by reason of then deficiencies as employeesThen qualificationsas employees are not in issue here and we do not determine whethersuch r epi mr arcs were desei i edHowever, the nature and timing ofthe reprimands show that they were intended to discourage Guild mem-bership and activityThus, Jackson's warning to Bronson on May 2followed immediately after Bronson had requested a conference andwas not confined to Bionson's work, but included a proscription of all"outside activities" without regal cl to w hetlrer they chcl or did notinter fen e w itli Bi orison's w of kTlrer e is no evidence that the quantityor quality of Bronson's work had in any way been impaired by hisinterest in the GuildIt is apparent, and w e find, that Bronson's re-quest for a conference prompted the iepninandsAgain on May 6,when a Guild committee had its first conference with Jackson, thelatter, after having succeeded iii barring the "outsiders," subjected theemployee members of the committee to a barrage of criticism respectingtheir work and conductWe find that Jackson's reprimands on thisoccasion were calculated to impress upon the employees the fact thatby engaging in Guild activity they were making then positions evenmoreprecariousWe find that the w airings and ciiticisni directed atthese employees on May 2 and 6, 1940, were designed to discouragemembership inand activity on behalf of the GuildWe find that the acts of the respondents, in warning employeesagainst and, in effect, threatening them with discharge for engaging inGuild activity, in refusing to permit non-employees to appear at the 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDconference of May 6, 1940, on behalf of the Guild and themembersthereof, and in objecting to the presence of non-employees at theOctober 3 meeting,5 in questioning employees conceiving their mem-bership in the Guild, and in accusing the Guild and its members ofillegal activity, constituted a persistent and consistent pattern of hos-tility to the Guild, and that by all the aforesaid acts the respondents,and each of them, have interfered with, iestrained, and coerced theiremployees in the exercise of the rights guaranteed in Section 7 ofthe Act.B. Discrimination against Gladys M. SolomonThe complaint alleged that the respondent John Day Jackson dis-criminated with respect to the terms and conditions of employmentof Gladys M Solomon by reducing her pay on or about April 1, 1940,and by depriving her of the privilege of having signed articles inthe Sunday editions of the New Haven Register from about Septem-ber 29, 1940.The supplemental complaint alleged that the respondentJackson, on August 2, 1941, discharged Solomon because she joinedor assisted the Guild, and because she gave testimony in the hearingconducted by the Board in May 1941.Solomon had been employed on the regular staff of the Sunday de-partment of the Register since 1936 and had done free-lance writingfor it 2 years prior to that time.Her duties consisted of feature writ-ing, editing copy for the art and drama pages, doing "make-up" work,handling the "shore section" during the summer, and writing book re-views.Originally she wrote book reviews on her own time and re-ceived by voucher $5 a week therefor, in addition to her regular salaryof $20 a week. In 1938 she was instructed to write such reviews aspait of her regular work on office time and was permitted to keep thereview copies of books in lieu of the additional $5.Solomon had asked Managing Editor Connolly for a raise in payseveral times.In February 1940, when she learned that Henry Jack-son, Sunday editor, was to be away for a 6-week vacation, she again re-quested an increase in pay.On February 17 Connolly told her that hehad decided to give her an additional $7 50 a week by voucher whileHenry Jackson was away and that he "would see what he could doabout making it permanent when Mr. Jackson returned " SolomonWe have frequently held that an employer,by refusing to deal with non-employeesselected as representatives by his employees,or by otherwise limiting the designation of hisemployees'representatives,has thereby engaged in an unfair labor practiceSeeMatterof Illinois Electric Porcelain CompanyandIllinois Electric Porcelain Workers ofMacomb,Federal Labor Union No21787,affiliated with the American Federation of Labor,31N L R B 101, footnote 29,Matter of Oregon Worsted CompanyandUnited TextileWorkers of America, Local2435, 1 NL RB 916, enf'dN L R B v Oregon WorstedCompany,96F (2d) 193 (C C A 9) ,Matter of Wallace Manufacturing Company, InoandLocal2237,United Textile Workers of America,2 N L R B 1081, enf'dN L R B v.fVallaceMfg.Co, Inc,95 F(2d) 818(C C A 4). JOHN DAY JACKSON367received the additional $7 50 a week for the next 6 weeks: In the mean-time the Guild was organized and Solomon became a member onApril 1. Jackson returned to the office shortly thereafter.OnApril 6, Solomon received only $20, and when she asked Connolly fora voucher for the additional sum he replied, according to Solomon'suncontradicted testimony which the Trial Examiner credited, as dowe, that he could not give her a raise, "that he had the good of hisentire organization to think of, that several newspapers had gotteninto trouble because they had given raises to people when the Guildwas being oigamzed in their papers" Solomon replied, "The raiseyou promised vas before there was any talk of the Guild," to whichConnolly answered, "Yes, but there has been talk and you havelistened."The Trial Examiner found that Solomon would have continued toreceived the increase in pay had her Guild membership and activity notintervenedWe do not agree with this finding.We are unable tofind that she would have received the extra compensation after Jack-`son's return, even if she had not joined the Guild.The $7 50 was paidher by special voucher, which indicated that it was not part of herregular salary, nor to be considered as an increase, but merely as extrapay for the period of Jackson's absence, during which Solomon was toperform more work than usual.Connolly had told Solomon that hewould "see what he could do about making it permanent when Mr.Jackson returned" but had not promised that she would receive a raise.In view of these circumstances, we do not -find that, had Solomon notjoined the Guild, she would have continued to receive $7.50 per weekmore than her previous salary after Jackson's return to the office.Solomon's "by-line" ordinarily appeared on book reviews, as well ason feature articles which she wrote.On September 12, 1940, she sentto John Day Jackson a letter from the Guild, signed by her as secre-tary, requesting that the respondents bargain with the Guild.OnSeptember 29, 1940, her by-line did not appear on book reviews in theRegister and Henry Jackson informed her that she was no longer towrite reviews, that the Register was going to use syndicated materialthereafter.No reason for the change was given Solomon. She wroteonly three or four book reviews thereafter, upon special assignment.Her name continued to appear on feature stories until November 17,1940, after which date it was no longer used in connection with any-thing she wrote.The Trial Examiner found that the respondent Jack-son discriminated in respect to the terms and conditions of Solomon'semployment by depriving her of the privilege of having signed ar-ticles in the Sunday edition of the Register because of her Guildaffiliation.The respondent Jackson offered no witnesses at the first hearing toexplain the above change of policy, but introduced in evidence certain 368DECISIONSOF NATIONALLABOR RELATIONS BOARDof Solomon's book reviews and reviews of the same books taken fromSunday editions of The New York Times of prior datesJackson'sposition, as it appeared from cross-exannnation of Solomon and fromthe respondents' exceptions and brief, is that Solomon had appro-priated copyrighted material from The New York Times and otherpublications in writing her book reviews, and that Jackson thereforedecided to use syndicated book reviews instead of having Solomonwrite themNo reason was given for depriving her of her by-line onfeature storiesSolomon testified without contradiction that when she began w iit-ing book reviews she was told by hey superiors "to do not too much onthe plot, but a little aiticle to try to interest the readers in getting thebook " She also testified that because of the amount of work she wasrequired to perform she was not always able to read the books thor-oughly and completely; that she sometimes read material in The NewYork Times and other newspapers and periodicals while writing herreviews in order to secure certain facts as to plot and characters; butthat she exercised independent judgment in writing her opinions ofthe booksShe denied that she ever copied a review verbatimAcomparison of Solomon's reviews with those she is alleged to have"pirated" shows that the reviews are substantially different and thatonly occasional phrases are similarFrom her uncontradicted testi-mony as to her duties, which consisted of feature writing, editingcopy, doing make-up work, and handling a shore section during thesummer months, as well as wrrtrng four to eight reviews a week, it isclear that she lacked the time necessary for a more thorough treat-ment of this taskIn addition, Solomon testified without contradic-tion that she had for many years utilized reviews from other news-papers in writing hers and insisted that'the editors of the Registerwere aware of the practice because of the proximity of then desks tohersAlthough she admitted that she had not informed them of thepractice it is apparent from the record that the respondent Jacksonwas aware of it for some time prior to the date upon which lie dis-continued the use of leer reviewsHowever, he attempted to implythat such was not the case.The respondents stated in their briefNo publisher upon learning of such illegal and unethical con-duct as Miss Solomon admitted on the stand could afford to placehimself in further jeopardy by permitting her continued employ-ment if it must result in continued risk of violation of the Copy-right Act and continued risk of damage to the paper's reputationthrough its unwitting publication of purloined material, sub-mitted to it by one of its employees as that employee's workThe wonder is that respondent John Day Jackson did not causeher discharge on the spot when lie learned of her illegal andunethical conductI JOHN DAY JACKSON369,The above quotation from the respondents'brief is particulaily per-tment in view of evidence discussed hereinafter,which was broughtout during the second hearing in this case upon the allegation in thesupplemental complaint that Solomon'sdischarge on August 2, 1941;vas in violation of the ActSince Jackson contended also that Solo-mon was discharged because of her appropriation of material as dis-cussed above,we shall consider the deprivation of her by-lie inconnection with the issue of her dischargeSolomon was discharged on Augnst-2,1941, by letter reading,in part,,as follows.You are discharged because in the colnse of your employmentyou have deliberately and bodily appropriated in substantialmeasure many words and phrases of copyrighted book reviewmaterial from The New York Times, and have used it as your ownin book reviewssigned byyou which appeared in The SundayRegisteiYou have publicly admitted that you did thisYou have thereby not only subjected this newspaper to damageto its reputation for integrity among its readers, but you havealso left it vulnerable to possible damage suits for large sums ofmoney for violation of the copyright laws.Witnesses for the respondent Jackson at the second hearing testifiedwithout contradiction substantially as followsIn the fall of 1939,Henry Jackson, Sunday editor of the Register,commenced a study of the book reviews in the Register because of hisdesne to enlarge the space allotted thereto and with a view to publish-ing more reviewsHe considered Solomon's work to see if it meriteda return to the system followed in previous years whereby she receivedan additional $5 voucher for book-review workJackson noticed,during the course of his study,that Solomon's book reviews were ofhighei calibre than her feature witting and he suspected that she wasusing the jackets or fly leaves of the books in nwritmg reviewsAninspection of numerous books for several months thereafter disclosedthat this was not the case, nor was there any similarity between Solo-mon's reviews and those of the New York Herald-Tnbune and TheHartford Times, which Jackson also checked In January 1940, how-ever,Jackson noticed a similarity between a review Solomon hadwritten and one which lie had read in The New York Times severalweeks earlierHe could not recall, at the hearing, the name of the,book in question or its subject matter, and he testified that he was notthen able to secure a copy of The New York Tines by which to makeacomparisonSince he was leaving on a vacation on February 12,-and since,according to his testimony,"if it was being done then, itprobably would continue," he made no further attempt to verify his472814-42--,of42--24 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeliefHowever, Jackson testified that in January 1940 he concludedthat his suspicions regarding Solomon were "absolutely sound."Upon Jackson's return to the office, about April 1, he learned of theformation of the Guild during his absenceDuring May and June1940,Henry Jackson collected copies of The New York Times andcompared the book reviews with those written by Solomon.On June27 when, according to his testimony, he "had collected, evidence,"Henry Jackson for the first time reported to anyone the similaritybetween Solomon's work and that in The New York Times. At thattime he told Richard Jackson, his brother and assistant to PublisherJohn Day Jackson, of his discovery.Richard told Henry not tomention, the fact to anyone, including Solomon, and to arrange hisclippings in "intelligible" form.On the following day Richard in-formed John Day Jackson of the matter but the latter was leavingfor a vacation and replied that he would consider it upon his return.Richard also told Connolly, who said that Solomon should be dis-chargedRichard replied that the management considered the matterimportant, that Henry had assembled conclusive proof against Solo-mon, but that the management was not yet ready to make a decisionas to what should be done.Although Connolly ordinarily had author-ity to discharge employees, this power had, at that time, been assumedentirely by John Day Jackson because of the labor situation, and noaction was then taken.Solomon was not informed of what was occur-ring and continued to perform her work as usualIn the meantime, on May 13, 1940, the Guild-had filed charges withthe Board alleging that the respondents were interfering with, re-straining, and coercing their employees, and had discriminatorily dis-charged an employee not involved herein.Maxwell Feller, a FieldExaminer for the Board, who was investigating these charges, con-ferred with John Day Jackson and Richard Jackson on July 10, 1940.To a,suggestion by Feller, during this conference, that a consent elec-tion be held,-John Day Jackson replied that there were two other em-ployees, whom he did not name, in addition to the one named in thecharges, whose conduct warranted dismissal.Feller thereupon re-quested that these employees not be discharged because such actionwould "complicate the case."During the following months Boardagents met with the respondents' officers on several occasions in aneffort to settle the pending charges.On September 12, Solomon signeda letter for the Guild as secretary thereof ; and 2 weeks later the re-spondent Jackson, after knowing for 9 months the method Solomonused to write reviews, changed his policy and relieved Solomon of herbook-review dutiesOn December 2, 1940, at a meeting in the office of the Regional Di-rector, the respondents were informed for the first time of the spe- JOHN DAY JACKSON371cific charges agamst them and Solomon's name was mentioned as oneof the persons who claimed to have been intimidated.Richard Jack-son thereupon stated that -Solomon was "worthy of dismissal," thatshe would have been discharged previously had it not been for Feller'srequest on July 10, and that the respondents did not want to act untilthey "knew where [they] stood before these other proceedings beforethe Guild on January 29, 1941On Febiuary 21, 1941, the final con-ference between the Regional Attorney, John Day Jackson, RichardJackson, and Hanson, the respondents' attorney, was held.Attemptsmade by the Regional Attorney for the Board to settle the case provedunsuccessful and John Day Jackson stated again that Solomon wouldbe discharged.He testified at the second hearing that at the con-clusion of this meeting he knew that, there was no further possibility'of settling the pending charges and that the Board intended to pro-ceed with the case.The first hearing in this case occurred on May5-14,1941.Richard Jackson testified that in about the middle of July 1941 bothof the respondents' attorneys, John Day Jackson, and Richard Jack-son were, for the first time, in unanimous agreement that "the time hadarrived to make the dismissal" of SolomonAs stated above, she wasnotified on August 2, 1941, that she was dischargedThe unconti adicted testimony of the respondents' witnesses demon-strates that the respondent Jackson neither deprived Solomon of herby-line nor discharged her for the reason given by him.As we havefound above, a comparison of the book reviews written by Solomonwith those in evidence from other newspapers shows that her reviewsare substantially different from those from which she is alleged tohave appropriated material.Henry Jackson, Sunday editor of theRegister, knew in January 1940, according to his own testimony atthe second hearing, that Solomon was following a practice which,according to the respondents, made them liable to law suits for un-lawfully using copyrighted material.But, since Henry Jackson wasgoing on vacation and since "if it was being done then, it probablywould continue," he-did nothing about itApparently he did notconsider the matter serious enough to call to Solomon's attention.Upon his return from vacation, and after learning of the organizationof the Guild and Solomon's membership therein, he spent about 2months carefully gathering "evidence" against Solomon who, unawareof the fact that her conduct was considered improper by her editor,continued to perform her work as usual.We do not believe thatHenry Jackson would have subjected the publisher to the added riskduring this period had he then been as concerned over the possibilityof law suits as the respondent Jackson appeared to be at the time of 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing in this case.Moreover, when Richard Jackson was finallyinformed of Solomon's acts, he told Henry not to say anything toanyone, including Solomon, about the matterNo ieason is given forthis secrecy, when, if the situation were as grave as the respondentsclaimed, the obvious reaction of any employer would have been towain the employee against a continuation of the offending practiceIt will be recalled that it was not until 3 months later, on September29, 1940, that Solomon's by-line was removed and she was told to discontinue the book-review workAnd even then, she was not informedof the reason for the change in policyIt is obvious that John DayJackson was not greatly concerned with'the ethics of effect of Solo-mon's alleged "piracy" for a period of 9 months after it \i as discov-ered, and that the collection of evidence against her was for the pur-pose of supplying a defense if it should become necessai y to have oneAs noted above, the respondents stated in their beef filed following thefirst hearing in this case, "No publisher, upon learning of such illegaland unethical conduct . .could afford to place himself in fuither°jeopardy .. " It appears from the testimony of the witnesses atthe second hearing, however, that the respondent Jackson's alleged feai.had no substance in fact and that he did not object to placing himself"in further jeopardy," since he waited 9 months to remove the causeof such risk-The respondent Jackson's defense as to the discharge of Solomon isequally without merit when viewed in the light of the entice recordHe contended that he would have discharged Solomon sooner than liedid had it not been'for the request of Field Examrnei FellerFellei'srequest was made on July 10, 1940Almost 6 months before that dateHenry Jackson was convinced that his suspicions were sound, andnothing was doneMoreover, Jackson offered no explanation for thedelay in ridding himself of an allegedly unsatisfactory employee dur-ing the 5 months following February 21, 1941, when, according to hisown testimony, he knew that there was no further chance of settlingthe pending'charges, and that lie no longer needed to delay his actionto know where he "stood [in] these other proceedings before theBoard "Obviously, Jackson still did not think that Solomon's actionsrequired her dismissalHowever, after she had testified-at the Boardhearing in May 1941, during which testimony she admitted that sheused reviews from other sources in writing her book Ieviews, Jacksonfinally discharged herThe letter discharging Solomon, after settingforth the alleged reason for her dismissal, states, "You have publiclyadmitted that you did this " In view of the fact that Jackson hadknown for months of her procedure in writing reviews and had notdischarged her, we conclude that it was her act of testifying at thehearing which finally caused Jackson to dismiss Solomon. JOHN DAY JACKSON373We are coin inced and find that Gladys M Solomon was deprived,of hei by-line because of her, membership and activity in the Guild,and that she was thereafter discllaiged because.of hei membership andactivity in theGuild,and because she gave testimony under the ActThe respondent John Day Jackson theieby discrinnnated in repaid tothe hue and tenure and terms and conditions of hei employment andby such condhict intei fei ed with, iestiained, and coerced his employeesin the exeiclse of the tights guaranteed in Section 7 of the ActIV THE FFFE(,T OF `1 HE UNFAIRLABOR PRACTICES UPON COIIMERGEWe find that the activities of the respondents described in SectionIII above, occurs ing in connection with the operations of the respond-ents clesci ibed in Section I above, have a close, intimate, andFsubstantiali elation to ti ale, traffic, and commerce among the several States, andtend to lead to labor disputes buidenuig and obstructing commerce andthe flee flop- of commerceV THE REMEDYWe have found that the iespondents have engaged in and are en-gaging in ceitain unfair labor piacticesWe shall order that theycease and desist therefrom, and that they take certain affirmative actionwhich we find necessary to effectuate the policies of the ActWe have found that the iespondent John Day Jackson, by deprivingGladys N1 Solomon of the privilege of attaching her name to articlesand book i eI sews in the Sunday editions of the New Haven Registerbecause site joined and assisted the Guild, and by discharging her onAugust 2. 1941, because she joined and assisted the Guild and gavetestimony under the Act, has disciimnlatecl in regard to her hire andtenure and ter ins and conditions of employmentWTTe shall oiler theiespondeiit Jackson to offer hei ieinstatement to her formes or sub-stantially equivalent emplovinent without piejudice to her seniorityanti other i iglus and pi ivileges and to make her whole foi any lossof pay she may have suffei ed by reason of the discrimination againsther by payment to her of a sum of money equal to the amount she wouldhave earned as w ages hom the date of hen dischaige to the date of theoffei of Ieinstrtenent, less her net earnings e dining said period; andthat she be per hutted to use lrei by-lute on feature stories and on any'BS "net e,unia,,,' is 1110, 1111 earnings 1e,s expenses such as foi trui^poitition, room,quit boas d, incur ! l d III anempiovee in connection with obtaining woil, and w of Slug else-w'iele thaa for the iespondent, which would not halve been mcuiied butfoi hisunlawfulclschRi,e 1,10 tho umwryuerit necessity of his seeking employment elsewhereSee11atte?orG9osscit T,umbei CompauuandUnited Its otheihood of Car pentei c andIanrei cofImei ica,Lumber and Sgnonnill I6ovl,cicUnion I ocal 2;e0SN I, It B 440 Moores ierened foi.w m 5 per ton red upmi i' edei al SI ato county nnuuapnl of other w oik-i eiief pi oleetc shallbe consideied as eirnmgsSepRepublic Stecl Gbipoialion v it L R R311 U S 7 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDbook reviews which she may be assigned to write in the manner and tothe extent which would obtain absent the unfair labor practices 7So fax as a remedy against The Carrington Company is concerned,and wholly controls, The Carrington Publishing Company which pub-lishes the Journal-CouiierThe respondent Jackson's owneiship anddomination of both is practically complete.The holding company,through Jackson dominates and controls the operating company, andthe domination and control is an active one and includes all majorpolicies including labor policyJackson, in turn, was most prominentin the commission of the unfair labor practices herein foundThe"cease and desist" order hereinafter made thus properly includes allthe respondentsThey were all all "employers" within the meaningof the Act.But neither corporation employed Solomon, and the orderbelow as to affirmative action concerning her is there directed solely tothe respondent Jackson who owned, published, and directed the Reg-ister.Moreover, the unfair labor practices concerning Solomon,within the meaning of Section 8 (3) and (4) of the Act, are allegedin the complaint and supplemental complaint to be unfair labor prac-tices only of the respondent Jackson.Upon the basis of the for egoing findings of fact and upon the entirerecord in the case, the Board makes the followingCONCLUSIONS OF LAW1.New Haven Newspaper Guild, a chapter of the American Ne-,,%s-paper Guild, affiliated with the Congress of Industrial Organizations,is a labor organization, within the meaning of Section 2 (5) of the Act.2 By discriminating in regard to the hire and tenure and terms andconditions of employment of Gladys M. Solomon, thereby discouragingmembership in the Guild, the iespondent John Day Jackson has en-gaged in and is engaging in unfair labor practices, within the meaningof Section 8 (3) of the Act.-3.By dischaiging Gladys M Solomon because she gave testimonyunder the Act, the respondent John Day Jackson has engaged in and isengaging in unfair labor practices, within the meaning of Section 8 (4)of the Act.4.By interfering with, restraining, and coercing their employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondents have engaged in and are engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) of theAct.7 Nothing in our Order, however, shall require the respondent Jackson to engage in anypractices which he deems unethical In fully restoring Solomon to her employment JOHN DAY JACKSON3756The respondent John Day Jackson, by refusing after April 6,1940, to continue the payment of an additional $7 50 per week to GladysM. Solomon, has not engaged in unfair labor practices within the mean-ing of Section 8 (3) of the ActORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders as followsA. That the respondents, The Carrington Publishing Company andThe Carrington Company, New Haven, Connecticut, their officers,agents, successors, and assigns, shall-1.Cease and desist from interfering with, restraining, or coercingtheir employees in the eiercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the Act2Take the following affirmative action which the Board finds willeffectuate the policies of the Act(a)Post immediately in conspicuous places throughout the officesof the New Haven Journal-Courier, and maintain for a period of.-atleastsixty (60) consecutive days from the date of posting, notices to theemployees of the Journal-Courier stating that they will not engage inthe conduct from which they are ordered to cease and desist in para-graph Al of this Order;(b)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps they havetaken to comply herewith.B. That the respondent John Day Jackson, New Haven, Connecti-cut, and his agents, successors, and assigns shall:1.Cease and desist from(a)Discouraging membership in New Haven Newspaper Guild,affiliated with American Newspaper Guild, or any other labor organi-zation ofhis employees by discriminating against his employees inregard to hire and tenure and terms and conditions of employment;(b) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purposes of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act : 376DECISIONSOF NATIONALLABOR RELATIONS BOARD(a) Offer to Gladys M Solomon mrmechate`"and full ienistatenient toher former or substantially equivalent position without piejudice toher seniority and other Lights and privileges,(b)Restore to Gladys M Solomon the pi ivilege of haA ing signedfeature stories and book reviews in Sunday editions of the NeNi HavenRegister in the manner and to the extent indicated in the sectionentitled "The remedy" above,(c)Make whole Gladys M Solomon for any loss she may have suf-fered by season of the respondent Jackson's disci nnination against herby payment to her of a sung equal to the amount which she normallywould have earned as wages during the period fronr the date of herdischarge to the date of the offer of iemstatement, less lie] net earn-ings during said period ,(d) Post immediately in conspicuous places thi oughout the ofhces ofthe New Haven Registei, and maintain tot a period of at least sixty(60) consecutive clays fiom the date of said post.ng, notices to hisemployees stating (1) that the iespondent Jackson will not engage inthe conduct ftom which he is of dei ed to cease and desist in paiagi aplisB 1 (a) and (b) of this Order, (2) that the Iespondent Jackson willtake the affiunative action set forth in pai agiaphs B 2 (a), (b), and (c)of this Order , and (3) that the Iespondent Jackson's employees are freeto become oI remain members of Nevi Haven Newcpapet Guild, afh11-ated with American New spapei Guild, and that the respondent Jackson\w ill not discriminate against any employee because of Dienibem slop oractivity in that of g nnzation ,(e)Notify the Regional Duectoi foi the Second Region iii witting,within ten (10) d,iys from the date of this Oidei, what steps theIespondent Jackson has taken to comply herewithAND IT IS FURTHER OIIDLIM'D that the cc;-uplaint, uisofai as it allegesthat the Iespondent, John Day Jackson, by Ieducing the pay of GladysM Solomon on of about Api it 1, 1940, engaged in unfali labor pt acticeswithin the meaning of Section 8 (3) of the Act, be, and it lieteby is,dismissedi